Citation Nr: 1128497	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  10-22 540A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Processing Center in Buffalo, New York


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to September 2001, with other periods of inactive duty and Fleet Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision by the Department of Veterans Affairs (VA) Regional Processing Center Office in Buffalo, New York.  

In April 2011, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, seated at the VA Regional Office in Roanoke, Virginia (Travel Board hearing).  A transcript has been procured and is of record.  

At the April 2011 Board personal hearing, the Veteran submitted additional evidence, with a waiver of Agency of Original Jurisdiction (AOJ) review.  
 

FINDING OF FACT

The Veteran was discharged from service under honorable conditions on September 30, 2001.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational assistance benefits under Chapter 33, Title 38, United States Code, have not been met.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2010); 38 C.F.R. § 21.9520 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

However, in appeals where the law is dispositive, as in this case, the claim must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, review of VA's duty to notify and assist is not necessary.  In cases such as this, VA is not required to meet the duty to notify or assist a veteran, where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the veteran ineligible for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The notice and duty to assist provisions have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534, 542-43 (2002).

Basic Eligibility for Educational Assistance

An individual may establish eligibility for educational assistance under 38 U.S.C. chapter 33 based on active duty service after September 10, 2001, if he or she: 

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training and, after completion of such service, continues on active duty; is discharged from service with an honorable discharge; is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; is released from service characterized as honorable for further service in a reserve component; or is discharged or released from service for a medical condition that pre-existed such service and is not determined to be service-connected; hardship, as determined by the Secretary of the military department concerned; or a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct;

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability; or

(c)(1) After meeting the minimum service requirements in paragraph (a) or (b) of this section: (i) An individual makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33 by relinquishing eligibility under either 38 U.S.C. chapter 30, or 10 U.S.C. chapter 106a, 1606, or 1607; (ii) A member of the Armed Forces who is eligible for educational assistance under 38 U.S.C. chapter 30 and who is making contributions towards such educational assistance under 38 U.S.C. 3011(b) or 3012(c) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33; or (iii) A member of the Armed Forces who made an election not to receive educational assistance under 38 U.S.C. chapter 30 in accordance with 
38 U.S.C. 3011(c)(1) or 3012(d)(1) makes an irrevocable election to receive benefits under 38 U.S.C. chapter 33.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.

Analysis

The Veteran contends that he should be eligible for educational assistance benefits under Chapter 33.  After a review of the evidence, the Board finds that the Veteran does not meet the legal criteria required for eligibility.

The facts of this case are not in dispute and the evidence shows, and the Veteran confirms, that he was discharged from service under honorable conditions on September 30, 2001, nineteen days after September 11, 2001.  The Veteran did not serve a minimum of 90 aggregate days on active duty after September 11, 2001; therefore, he is ineligible for educational assistance benefits under Chapter 33.  
38 C.F.R. § 21.9520.  

The Veteran has suggested that he be allowed to receive benefits because he meets the minimum requirements listed in 38 C.F.R. § 21.9520(b).  Specifically, the Veteran contends that he served nearly 30 days after September 11, 2001, and is currently disabled.  Although the Veteran currently is eligible for VA disability benefits for his back and hips, the Veteran admitted that he retired voluntarily after 20 years of active service.  The record contains no evidence suggesting that the Veteran was forced to retire due to a service-connected disability.  Moreover, even if the Veteran had been discharged due to a service-connected disability, he still would not have served the required 30 days of active duty after September 11, 2001 to meet the minimum standards for eligibility listed in 38 C.F.R. § 21.9520(b).

Finally, the Veteran stated that he believed that he was eligible for benefits because an official VA pamphlet, specifically VA Pamphlet 22-09-1 (titled "The Post-9/11 Veterans Educational Assistance Act of 2008"), contained language that suggested he was eligible.  In reviewing the pamphlet, the Board notes that the language is confusing, as it suggests that a person might be eligible if they served 90 days after September 11, 2001 either on active duty or in the Fleet Reserve.  While the Board acknowledges the Veteran's contentions and the ambiguity of the wording of the pamphlet, the actual eligibility requirements for Chapter 33 are prescribed by Congress and are listed in the U.S. Code and Code of Federal Regulations.  
38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.  Neither the RO nor the Board is free to ignore laws enacted by Congress.  

The law in this case, and not the evidence, is dispositive of the Veteran's appeal.  See Sabonis, 6 Vet. App. at 430.  As such, basic eligibility for educational assistance under Chapter 33, Title 38, United States Code, cannot be established in 

the present case.  Where the law rather than the facts is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post 9/11 GI Bill) is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


